


Exhibit 10.37

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

2012 EQUITY INCENTIVE PLAN

EXECUTIVE PERFORMANCE UNIT AGREEMENT

 

1.              Grant of Performance Units.  Seagate Technology Public Limited
Company, a public company incorporated under the laws of the Republic of Ireland
with limited liability (the “Company”), hereby grants to you (the Participant
named in Section 2 below) the number of Performance Units set forth in Section 2
below subject to the terms and conditions of the Seagate Technology Public
Limited Company 2012 Equity Incentive Plan, as may be amended from time to time
and including any exhibits thereto (the “Plan”) and this Performance Unit
Agreement, including any exhibits hereto (the “Agreement”) (collectively, the
“Award”).  In the event of a conflict between the terms of the Plan and the
terms of this Agreement, the terms of the Plan shall govern.  Unless otherwise
defined in this Agreement, any capitalized term used in this Agreement shall
have the meaning assigned to such term in the Plan.

 

2.              Award Terms.  Subject to further detail included in this
Agreement, the key terms related to the Award are as follows:

 

(a)         Participant.

 

(b)         Global ID Number.

 

(c)          Date of Grant.

 

(d)         Grant Number.

 

(e)          Vesting Commencement Date.

 

(f)           Number of Performance Units.

 

(g)          Vesting Schedule.  As set forth in Schedule A attached hereto.

 

3.              Vesting and Settlement.

 

(a)         Subject to the limitations contained herein, the Performance Units
will vest as provided in Schedule A attached hereto.

 

(b)         Upon the vesting of any Performance Units, as promptly as is
reasonably practicable (but in any event no later than March 15 of the calendar
year following the calendar year of vesting), Shares (which shall be fully paid
up) shall be issued to you, and the Company shall deliver to you appropriate
documentation evidencing the number of Shares issued in settlement of such
vested Performance Units.  However, the settlement of the Performance Units
shall be conditioned upon your making adequate provision for Tax-Related Items,
as discussed in Section 7 below.

 

4.              Compliance with Law.  Notwithstanding any other provision of the
Plan or this Agreement, unless there is an available exemption from such
registration, qualification or other legal requirement applicable to the Shares,
the Company shall not be required to deliver any Shares issuable upon vesting of
the Performance Units prior to the completion of any registration or
qualification of the Shares under any local, state, federal or foreign law or
under rulings or regulations of the U.S. Securities and Exchange Commission or
of any other governmental regulatory body, or prior to the obtaining of any
approval or other clearance from any local, state, federal or foreign
governmental agency, which registration, qualification or approval the Company
shall, in its absolute discretion, deem necessary or advisable.

 

1

--------------------------------------------------------------------------------


 

5.              Shareholder Rights.  You shall not be, nor have any of the
rights or privileges of, a shareholder of the Company in respect of the Shares
subject to the Performance Units unless and until such Shares have been issued
by the Company to you.  No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Article 12 of the Plan.

 

6.              Transferability.  The Performance Units may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by you
other than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate.

 

7.              Responsibility for Taxes.

 

(a)         Regardless of any action the Company or any of its Affiliates take
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by the Company or the Affiliate, if
any.  You further acknowledge that the Company and/or the Affiliate (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
grant, vesting or settlement of the Performance Units, the issuance of Shares,
the subsequent sale of Shares acquired pursuant to such issuance and the receipt
of any dividends; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result.  Further, if you have become subject to Tax-Related Items in more than
one jurisdiction between the Date of Grant and the date of any relevant taxable
or tax withholding event, as applicable, you acknowledge that the Company and/or
the Affiliate may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.

 

(b)         Subject to Sections 7(c) and (d) below, your acceptance of this
Agreement constitutes your instruction and authorization to your brokerage firm
(or, in the absence of a designated brokerage firm, any brokerage firm
determined acceptable to the Company for such purpose) to sell on your behalf
the number of whole Shares from those Shares issuable to you upon settlement of
the Performance Units as the Company determines to be appropriate to generate
cash proceeds sufficient to satisfy any applicable withholding obligation for
Tax-Related Items.  Such Shares will be sold on the day the Tax-Related Items
are determined or as soon thereafter as practicable.  You will be responsible
for all brokers’ fees and other costs of sale, which fees and costs may be
deducted from the proceeds of the foregoing sale of Shares, and you agree to
indemnify and hold the Company and any brokerage firm selling such Shares
harmless from any losses, costs, damages, or expenses relating to any such
sale.  To the extent the proceeds of such sale exceed your Tax-Related Items,
such excess cash will be deposited into the securities account established with
the brokerage firm for the settlement of your Performance Units.  You
acknowledge that the broker or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy your Tax-Related Items.

 

(c)          At any time before any taxable or tax withholding event, the
Committee may, in its sole discretion, determine that the Company or the
Affiliate will satisfy any tax withholding obligation with respect to the
Tax-Related Items by withholding Shares to be issued upon vesting of the
Performance Units.  To the extent the Committee makes such a determination, you
hereby authorize the Company to withhold Shares otherwise issuable upon vesting
of the Performance Units having a Fair Market Value on the date of vesting equal
to the amount sufficient to satisfy the Tax-Related Items.

 

(d)         In the event that, in the reasonable determination of the Company
and/or its Affiliate, such tax withholding by the sale or withholding of Shares
as described in Sections 7(b) and (c) above is problematic under applicable tax
or securities law or has materially adverse accounting consequences, you
authorize the Company

 

2

--------------------------------------------------------------------------------


 

and/or the Affiliate to satisfy any applicable withholding obligation for
Tax-Related Items by withholding from your wages or other cash compensation paid
to you by the Company and/or the Affiliate, within legal limits, or by requiring
you to tender a cash payment to the Company or the Employer in the amount of the
Tax-Related Items.

 

(e)          To avoid negative accounting treatment, the Company or an Affiliate
may, if necessary, withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates.  If the obligation for the Tax-Related Items is satisfied by withholding
in Shares as described in Section 7(c) above, for tax purposes, you will be
deemed to have been issued the full number of Shares subject to the Performance
Units, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of your participation in
the Plan.

 

(f)           The Company or the Affiliate may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares unless and until you have complied
with your obligations related to the Tax-Related Items described in this
Section 7.

 

8.              Nature of the Award.  In accepting the Award, you acknowledge,
understand and agree that:

 

(a)         the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be amended, suspended or terminated by the
Company at any time;

 

(b)         the Award is voluntary and occasional and does not create any
contractual or other right to receive future awards of Performance Units, or
benefits in lieu of Performance Units, even if Performance Units have been
awarded repeatedly in the past;

 

(c)          all decisions with respect to future Performance Unit awards, if
any, will be at the sole discretion of the Company;

 

(d)         you are voluntarily participating in the Plan;

 

(e)          your participation in the Plan will not create a right to
employment and shall not interfere with the ability of the Company or any
Affiliate to terminate your Continuous Service at any time;

 

(f)           the Award and any Shares subject to the Award are an extraordinary
item that does not constitute compensation of any kind for services of any kind
rendered to the Company or any Affiliate, and which is outside the scope of your
employment or service contract or consulting arrangement, if any;

 

(g)          the Award and any Shares subject to the Award are not intended to
replace any pension rights or compensation;

 

(h)         the Award and any Shares subject to the Award are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, resignation, termination, redundancy, dismissal,
end of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, or
any Affiliate;

 

(i)             the Award will not be interpreted to form an employment or
service contract or relationship with the Company or any Affiliate;

 

(j)            the future value of the underlying Shares is unknown and cannot
be predicted with certainty;

 

(k)         no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of your Continuous Service
(regardless of the reason for the termination and whether

 

3

--------------------------------------------------------------------------------


 

or not such termination is in breach of any employment law in the country where
you reside, even if such law is otherwise applicable to your employment
benefits, and whether or not such termination is later found to be invalid) and
in consideration of the Award to which you are otherwise not entitled, you
irrevocably agree never to institute any claim against the Company or any
Affiliate, waive your ability, if any, to bring any such claim, and release the
Company and its Affiliates from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, you shall be deemed irrevocably to have agreed not
to pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claims; and

 

(l)             for purposes of the Award, your Continuous Service will be
considered terminated as of the date you are no longer actively employed by
and/or providing services to the Company or an Affiliate, as applicable; your
right, if any, to vest in the Performance Units under the Plan after termination
of Continuous Service (regardless of whether the termination is in breach of any
employment law in the country where you reside, even if such law is otherwise
applicable to your employment benefits, and whether or not such termination is
later found to be invalid) will be measured by the date you cease to be actively
employed and/or actively providing services and will not be extended by any
notice period mandated under any employment law in the country where you reside,
even if such law is otherwise applicable to your employment benefits (e.g.,
active employment would not include a period of “garden leave” or similar
period); the Committee, in its sole discretion, shall determine when you are no
longer actively employed for purposes of the Award (including whether you may
still be considered actively employed while on a leave of absence).

 

9.              No Advice Regarding Grant.  The Company and its Affiliates are
not providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding your participation in the Plan, or your acquisition or
sale of the underlying Shares.  You are hereby advised to consult with your own
personal tax, legal and financial advisors regarding your participation in the
Plan before taking any action related to the Plan.

 

10.       Data Privacy.  You hereby explicitly and unambiguously consent to the
collection, use, processing and transfer, in electronic or other form, of your
personal data as described in this Agreement and any other Award materials by
and among, as applicable, the Company and its Affiliates (whether inside or
outside the European Economic Area) for the exclusive purpose of implementing,
administering and managing your participation in the Plan.

 

You understand that the Company and its Affiliates may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all Performance Units or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

 

You understand that Data will be transferred to a brokerage firm or share plan
service provider designated by the Company which is assisting the Company with
the implementation, administration and management of the Plan.  You understand
that the recipients of Data may be located in the United States or elsewhere,
and that the recipients’ country (e.g., the United States) may have different
data privacy laws and protections than your country.  You understand that you
may request a list with the names and addresses of any potential recipients of
Data by contacting your local human resources representative.  You authorize the
Company, any Company-designated brokerage firm or share plan service provider
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain, process and transfer Data, in electronic or other form,
for the sole purpose of implementing, administering and managing your
participation in the Plan.  You understand that Data will be held only as long
as is necessary to implement, administer and manage your participation in the
Plan.  You understand that you may, at any time, view Data, request additional
information

 

4

--------------------------------------------------------------------------------


 

about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing your local human resources representative.  You
understand, however, that refusing or withdrawing your consent may affect your
ability to participate in the Plan.  For more information on the consequences of
your refusal to consent or withdrawal of consent, you understand that you may
contact your local human resources representative.

 

11.       Electronic Delivery and Participation.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means or request that you consent to
participate in the Plan by electronic means.  You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
online or electronic system established and maintained by the Company or any
third party designated by the Company.

 

12.       Notices.  Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.   Any such notices from the Company to you may also
be delivered to you through the Company’s electronic mail system (during your
Continuous Service) or at the last email address you provided to the Company
(after termination of your Continuous Service).

 

13.       Choice of Law and Venue.  The Award is governed by, and subject to,
the laws of the State of California, without regard to such state’s conflict of
laws rules, as provided in the Plan.  For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the parties
evidenced by this Award, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of Santa Clara County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, where this Award is made and/or to be performed.

 

14.       Country-Specific Provisions.  The Award shall be subject to any
special provisions set forth in Exhibit A for your country, if any.  If you
relocate to one of the countries included in Exhibit A during the life of the
Award or while holding Shares acquired upon vesting of the Performance Units,
the special provisions for such country shall apply to you, to the extent the
Company determines that the application of such provisions is necessary or
advisable in order to comply with applicable laws with regard to the
acquisition, issuance or sale of the Shares or facilitate the administration of
the Plan.  Exhibit A constitutes part of this Agreement.

 

15.       Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on the Award and the Shares acquired under the Plan,
to the extent the Company determines it is necessary or advisable in order to
comply with applicable laws with regard to the acquisition, issuance or sale of
the Shares or facilitate the administration of the Plan, and to require you to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

16.       Compensation Recovery for Fraud and Misconduct Policy.  You hereby
acknowledge and agree that to the extent you are or become subject to the
Seagate Technology Public Limited Company Compensation Recovery for Fraud and
Misconduct Policy, as amended from time to time (the “Compensation Recovery
Policy”), the terms and conditions of the Policy are hereby incorporated by
reference into this Agreement and shall apply to (a) the Award, (b) each
outstanding share award granted or issued to you (pursuant to which Shares may
be issued or payments deriving their value from the Shares may be made), and
(c) the gain received in connection with the vesting, exercise and/or issuance
of any share award (i.e., the market value of the Shares on the vesting,
exercise and/or issuance date, as applicable, less (i) any price paid for the
Shares and (ii) any Tax-Related Items withheld from or paid by you in connection
with the vesting, exercise and/or issuance of the share award), in each case
without regard to whether such award was granted or issued under a share plan of
the Company, a predecessor to the Company or a company acquired by the Company
or outside a share plan;

 

5

--------------------------------------------------------------------------------


 

provided, however, that such award was granted or such gain was received within
the three years prior to the Date of Grant; and provided, further, that no share
award granted prior to January 29, 2009 shall be subject to the terms of the
Compensation Recovery Policy.  Moreover, you hereby irrevocably appoint the
Company as your true and lawful attorney for the purpose of undertaking all
actions and executing all deeds and documentation that may be required to be
executed to enforce the recovery of compensation pursuant to the Compensation
Recovery Policy.  A copy of the current version of the Compensation Recovery
Policy is attached to this Agreement as Exhibit B.

 

17.       Amendments.  The Committee at any time, and from time to time, may
amend the terms of the Award; provided, however, that the rights under any Award
shall not be materially impaired by any such amendment unless (a) the Company
requests your consent and (b) you consent in writing.

 

18.       Language.  If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

 

19.       Severability.  The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

20.       Acknowledgements.  By indicating  acceptance of the Award through the
Company’s online acceptance procedure, you acknowledge that: (a) you have
received, and understand and agree to the terms of, this Agreement and the Plan
(including any exhibits to each document), (b) you accept the Award on the terms
and conditions set forth in this Agreement and the Plan (including any exhibits
to each document), and (c) this Agreement and the Plan (including any exhibits
to each document) set forth the entire understanding between you and the Company
regarding the rights to acquire the Shares subject to this Award and supersede
all prior oral and written agreements with respect thereto.

 

6

--------------------------------------------------------------------------------
